DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed on 06/21/2022.
No priority date is claimed.  Therefore, the effective filing date of this application is 08/30/2019.
Claims 1, 3, 7, 10-12, 14, 17 and 20 have been amended, and claims 2 and 15 have been canceled.  Currently, claims 1, 3-14 and 16-20 are pending.

Specification

The disclosure is objected to because of the following informalities:

Paragraph numbering is out of order (e.g., paragraph [002] on page 2 is followed by paragraph [001] on page 3; paragraph [0019] on page 8 is followed by paragraph [003] on page 9; paraph [0013] on page 12 is followed by paragraph [0024] on page 13; paragraph [0025] on page 13 is followed by paragraph [0020] on page 14; and paragraph [0020] is followed by paragraph [0026] on page 14).

Appropriate correction is required.

Response to Amendment

Amendments to claims are effective to overcome the claim objection and the 112(b) rejection presented in the previous Office action.  Therefore, the previous claim objection and the previous 112(b) rejection have been withdrawn.

Response to Arguments

Applicant’s arguments, see Remarks, pages 8-9, filed 06/21/2022, with respect to independent claim 1 and similarly applied to independent claim 14 have been fully considered and are persuasive.  The previous prior art rejection of claims 1, 5-7, 14 and 16-20 has been withdrawn. 

In view of further search and consideration, the prior art rejection of claims 1, 5-7, 14 and 16-20 has been withdrawn based on the recited feature of querying the host system by a processing of a memory sub-system WHILE suspending a garbage collection operation at the memory sub-system.
 
Claim Objections

Claims 1, 3-7, 14 and 16-20 are objected to because of the following informalities:  

As to claim 1, the limitation “a memory sub-system” in line 9 should be “the memory sub-system”, and the limitation “a processing device” in line 12 should be “the processing device”.

Regarding claim 14, the limitation “a host system” in line 5 should be “the host system”, and the limitation “a memory sub-system” in line 10 should be “the memory sub-system”.

	Other dependent claims are objected as incorporating the informalities of the objected independent claims 1 and 14 upon which they depend correspondingly.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding independent claims 1 and 14, the recitation “querying…during a first time interval” AND “suspending a garbage collection operation …during the first time interval” appears not comply with the Specification. The limitation “a first time interval” as recited is interpreted as a time interval/period during which the garbage collection operation is suspended.  However, according Fig. 2 and Specification (see [0037]-[0038] of the published Specification), a first time interval (i.e., a garbage collection suspension interval) is an amount of time that the processing device waits between queries, and the garbage collection operation is stopped/suspended after the first time interval to query the host system (see [0038] of the published Specification).  Thus, the suspending and querying occur AFTER the first time interval instead of DURING the first time interval as recited.

Other dependent claims are rejected as incorporating and failing to resolve the deficiency of rejected independent claims 1 and 14 upon which they dependent correspondingly.





Allowable Subject Matter
 
Claims 8-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose a system for managing garbage collection operation(s) by adjusting a garbage collection suspension interval based on determining that new data is to be received from a host system while suspending the garbage collection operation at completion of the garbage suspension interval AND one or more data frames of the new data were dropped (i.e., not being stored) as recited in claims 8-13.

Claims 1, 2-7, 14 and 16-20 are allowed if being amended to overcome the 112(a) rejection presented in this Office action and reciting a feature of querying a host system to determine whether new data has been received from the host system WHILE/AFTER suspending a garbage collection operation at the memory sub-system after completion of the first time interval.







Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164